DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed, on 20 July 2022, in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 June 2022 has been entered.
Response to Amendment
Receipt is acknowledged of an amendment, filed 16 June 2022, which has been placed of record and entered in the file.
Status of the claims:
Claims 1-6 and 8-18 are pending for examination.
Claim 7 is canceled.
Claims 1 and 10 are currently amended.
Specification and Drawings:
Amendments to the specification have not been submitted with the amendment filed 16 June 2022.
Amendments to the drawings have not been submitted with the amendment filed 16 June 2022.
Response to Arguments
Applicant’s amendment and corresponding arguments, see pages 6-9 of the Remarks, filed 16 June 2022, with respect to the rejection of claims 1-6 and 8-18 under 35 USC § 103 as being unpatentable over Winzinger (US 2014/0305076) in view of Blochmann (US 2015/0145178) have been fully considered and are persuasive.  The rejection of claims 1-6 and 8-18 under 35 USC § 103 as set forth in the Office action mailed 20 April 2022 has been withdrawn. 
Allowable Subject Matter
Claims 1-6 and 8-18 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1: the subject matter of the device for processing containers is allowable over the prior art because of the arrangement of the combination of structural limitations set forth in the claim and their functional relationship to one another. 
Claim 1 includes the following limitations which, in combination with the other structural limitations set forth in claim 1, are what make the subject matter of claim 1 allowable over the prior art:
“wherein the driverless transport system and the changing robot are in communication connection to each other and the driverless transport system and the changing robot are contactable via corresponding contact points, so that the driverless transport system can be connected to the changing robot, wherein at least one first contact point is arranged on the changing robot and at least one second contact point is arranged on the driverless transport system and the at least one first contact point and the at least one second contact point are corresponding connection points which enable a positive and/or non-positive connection between the changing robot and the driverless transport system.”
Regarding independent claim 10: the subject matter of the method for processing containers is allowable over the prior art because of the combination of method step limitations set forth in the claim and their relationship to one another. 
Claim 10 includes the following limitations which, in combination with the other limitations of claim 10, are what make the claim allowable over the prior art, as the subject matter of claim 10 is neither taught or suggested by the prior art:
“wherein the driverless transport system and the changing robot are in communication connection to each other and the driverless transport system and the changing robot are contactable via corresponding contact points, so that the driverless transport system can be connected to the changing robot, wherein at least one first contact point is arranged on the changing robot and at least one second contact point is arranged on the driverless transport system and the at least one first contact point and the at least one second contact point are corresponding connection points which enable a positive and/or non-positive connection between the changing robot and the driverless transport system.”
In both the apparatus and method claims, the claim has been amended to eliminate the use of alternative language as well as adding further limitations concerning the contact points.  Additionally, the prior art, see especially Winzinger (US 2014/0305076) and Blochmann (US 2015/0145178), fail to teach or suggest the claimed subject matter.  As applicant argues the Blochmann reference fails to expressly teach the limitation now added to each independent claim.
Any modification to the Winzinger structure or method to arrive at the claimed subject matter would have required a reworking of the structure and the principle of operation in a manner which would not have been apparent to a person having ordinary skill in the relevant art, and would have required the improper benefit of the teachings of Applicant’s disclosure.
See MPEP 2143.01:
“If the proposed modification or combination of the prior art would change the principle of operation of the prior art invention being modified, then the teachings of the references are not sufficient to render the claims prima facie obvious. In re Ratti, 270 F.2d 810, 813, 123 USPQ 349, 352 (CCPA 1959). A suggested combination of references should not require a substantial reconstruction and redesign of the elements shown in [the primary reference] as well as a change in the basic principle under which the [primary reference] construction was designed to operate.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN F. GERRITY whose telephone number is (571)272-4460. The examiner can normally be reached Monday - Friday (7:30-4:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Stephen F. Gerrity
Primary Examiner
Art Unit 3731



/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        29 July 2022